NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 14 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 JONI KLYANA,                                     No. 16-15334

                   Petitioner-Appellant,          D.C. No. 1:15-cv-01115-LJO

   v.
                                                  MEMORANDUM*
 CRAIG APKER,

                   Respondent-Appellee.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Lawrence J. O’Neill, Chief Judge, Presiding

                              Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Federal prisoner Joni Klyana appeals pro se from the district court’s order

denying his 28 U.S.C. § 2241 habeas corpus petition. We review the denial of a

section 2241 petition de novo, see United States v. Lemoine, 546 F.3d 1042, 1046

(9th Cir. 2008), and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Klyana contends that the sentencing court improperly delegated its authority

to schedule his restitution payments. This claim is belied by the record, which

reflects that the sentencing court properly assessed Klyana’s ability to pay and

ordered that he make payments of not less than $25 per quarter during his term of

imprisonment as part of the Inmate Financial Responsibility Program (“IFRP”).

See 18 U.S.C. § 3664(f)(2); Lemoine, 546 F.3d at 1046 (upholding identical

restitution order). We reject Klyana’s contention that he is exempted from the

regulations of the IFRP because he is housed at a government-owned, contractor-

operated facility. See Lemoine, 546 F.3d at 1046 n.2 (federal inmate remains in

federal custody, and thus subject to the Bureau of Prisons’ authority through the

IFRP, even where he is housed at an “independently operated” facility).

      AFFIRMED.




                                          2                                   16-15334